Case 1:19-cv-03156-JMS-MPB Document 36 Filed 06/11/20 Page 1 of 6 PageID #: 147




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CATINA CAUDILL,                                     )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 1:19-cv-03156-JMS-MPB
                                                    )
HOLLEY CALHOUN, et al.                              )
                                                    )
                             Defendants.            )

                 Entry Granting Unopposed Motion for Summary Judgment
                          and Directing Entry of Final Judgment

                                           I. Background

        Plaintiff Catina Caudill was an Indiana prisoner who at all relevant times was confined at

 Bartholomew County Jail (“Jail”). In her amended complaint, she alleges claims of Eighth

 Amendment deliberate indifference to serious medical needs related to her pregnancy and opiate

 addiction. The remaining defendants, former nurse Holley Calhoun and Jail Officer Samuel

 Robinson move for summary judgment on their affirmative defense that Ms. Caudill failed to

 exhaust her administrative remedies before bringing this action. For the reasons explained below,

 the defendants’ unopposed motion for summary judgment, dkt. [33], is granted, and Ms. Caudill's

 claims are dismissed without prejudice.

                                            II. Legal Standards

        A. Summary Judgment

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). "Material facts are those that might affect the outcome of the suit under applicable

 substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).
Case 1:19-cv-03156-JMS-MPB Document 36 Filed 06/11/20 Page 2 of 6 PageID #: 148




 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th

 Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

 the facts in the light most favorable to the non-moving party and all reasonable inferences are

 drawn in the non-movant’s favor. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th

 Cir. 2018).

        The defendants' motion for summary judgment, brief in support, and Rule 56 notice were

 served on Ms. Caudill on February 19, 2020. Dkts. 33, 34, 35. The consequence of Ms. Caudill's

 failure to respond is that she has conceded the defendants' version of the facts. Smith v. Lamz, 321

 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local

 rules results in an admission."); see S.D. Ind. Local Rule 56-1(b) ("A party opposing a summary

 judgment motion must . . . file and serve a response brief and any evidence . . . that the party relies

 on to oppose the motion. The response must . . . identif[y] the potentially determinative facts and

 factual disputes that the party contends demonstrate a dispute of fact precluding summary

 judgment."). This does not alter the standard for assessing a Rule 56(a) motion, but does "reduc[e]

 the pool" from which the facts and inferences relative to such a motion may be drawn. Smith v.

 Severn, 129 F.3d 419, 426 (7th Cir. 1997).

        B. Prison Litigation Reform Act

        The substantive law applicable to the motion for summary judgment is the Prison Litigation

 Reform Act ("PLRA"), which requires that a prisoner exhaust his available administrative

 remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v.

 Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate
Case 1:19-cv-03156-JMS-MPB Document 36 Filed 06/11/20 Page 3 of 6 PageID #: 149




 suits about prison life, whether they involve general circumstances or particular episodes, and

 whether they allege excessive force or some other wrong." Id. at 532 (citation omitted).

         "This circuit has taken a strict approach to exhaustion." Wilborn v. Ealey, 881 F.3d 998,

 1004 (7th Cir. 2018) (citing Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)). "An inmate

 must comply with the administrative grievance process that the State establishes, at least as long

 as it is actually available to the inmate." Id. "Proper exhaustion demands compliance with an

 agency's deadlines and other critical procedural rules because no adjudicative system can function

 effectively without imposing some orderly structure on the course of its proceedings." Woodford

 v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted). Because exhaustion of administrative

 remedies is an affirmative defense, the burden of proof is on the defendants to demonstrate that

 Ms. Caudill failed to exhaust all available administrative remedies before she filed this suit. See

 Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) ("Because exhaustion is an affirmative

 defense, the defendants must establish that an administrative remedy was available and that [the

 plaintiff] failed to pursue it.").

                                           III. Discussion
         A. Facts

         The following facts, unopposed by Ms. Caudill and supported by admissible evidence, are

 accepted as true for purposes of the motion for summary judgment:

         The Jail has a grievance procedure through which inmates can grieve issues related to their

 conditions of confinement, such as those in Ms. Caudill’s amended complaint regarding her

 medical treatment. Inmates are made aware of the grievance procedure via the inmate handbook,

 which is provided to them when they arrive at the Jail. Ms. Caudill signed an acknowledgment

 that she read and understood the Jail's grievance procedure. Dkt. 33-1 at 2, 8. Per the grievance

 procedure, any complaints about the Jail's conditions must be submitted in writing on a grievance
Case 1:19-cv-03156-JMS-MPB Document 36 Filed 06/11/20 Page 4 of 6 PageID #: 150




 form within 72 hours of the alleged occurrence. The Jail must provide a timely response, and the

 inmate can appeal the response to the Jail Commander.

          Ms. Caudill was incarcerated at the Jail from May 16, 2019, through November 6, 2019.1

 During that time, she submitted twelve grievances about various concerns. Ms. Caudill submitted

 two grievances on June 20 and June 22 concerning an inability to exercise. The responses to those

 grievances were that she would be allowed to walk around the medical unit for 30 minutes each

 evening.

          Ms. Caudill also submitted a grievance on June 27 stating that Officer Robinson had

 brought her the wrong medication, that she had spit out the medication instead of ingesting it, that

 she had talked to another officer about the problem, and that Officer Robinson then brought her

 the correct medication. The response to that grievance was that the issue had been addressed. Ms.

 Caudill also submitted a grievance on July 8 complaining that someone with "Hep A ... keeps

 showering and touching things that aren't being sanitized," to which the response was "Noted."

 Dkt. 33-1 at 21. Ms. Caudill also submitted a grievance on August 20 complaining about her

 medication schedule, to which the response was that the responding officer would "get [with]

 medical in regards to the medication." Dkt. 33-1 at 25.

          Ms. Caudill did not appeal the responses to her June 20, June 22, June 27, July 8, or August

 20 grievances or file any subsequent grievances related to those issues.

          B. Analysis

          The undisputed facts set forth above demonstrate that Ms. Caudill did not properly

 complete the grievance process regarding her claims against Ms. Calhoun and Officer Robinson.

          In her amended complaint, Ms. Caudill alleged that Ms. Calhoun failed to provide her



 1
     All subsequent dates reference 2019 unless otherwise noted.
Case 1:19-cv-03156-JMS-MPB Document 36 Filed 06/11/20 Page 5 of 6 PageID #: 151




 adequate exercise time and allowed her to be served uncooked bologna, which can cause listeria

 during pregnancy. She further alleged that Ms. Calhoun repeatedly failed to timely provide her

 medication, causing withdrawal symptoms and potential harm to her unborn baby. She also alleged

 that Officer Robinson gave her the wrong medicine, putting herself and her baby at risk.

        First, with respect to her claim about being served uncooked bologna, there is no evidence

 that Ms. Caudill filed any grievance complaining about being served unsafe food. Accordingly,

 Ms. Caudill failed to exhaust her administrative remedies as to that claim. See Dole, 438 F.3d at

 809 ("To exhaust remedies, a prisoner must file complaints and appeals in the place, and at the

 time, the prison's administrative rules require.") (internal quotation omitted) (emphasis added).

        Next, with respect to Ms. Caudill's claim about her medication, there is no evidence that

 she completed the Jail's grievance process. Both her June 27 and August 20 grievances regarding

 her medication received responses that the issues were being addressed, and Ms. Caudill filed no

 appeal indicating that the response was inadequate. Similarly, with respect to the complaint about

 the potential Hepatitis A contamination of the shower and kiosks, Ms. Caudill likewise filed no

 appeal to the response she received.

        Finally, with respect to Ms. Caudill's claim about her inability to exercise, there is again

 no evidence that she exhausted the Jail's grievance process. Although she filed grievances on June

 20 and June 22 concerning her ability to exercise, she received a response that afforded her the

 relief of 30 minutes of exercise a day. See dkt. 33-1 at 11-12. Ms. Caudill neither appealed that

 response nor filed a subsequent grievance indicating that the Jail's afforded relief was inadequate,

 as is required for exhaustion. Lockett v. Bonson, 937 F.3d 1016, 1025 (7th Cir. 2019); see also

 Woodford, 548 U.S. at 90 (exhaustion "means using all steps that the agency holds out[.]").

        Ms. Caudill was required to exhaust her administrative remedies before bringing this
Case 1:19-cv-03156-JMS-MPB Document 36 Filed 06/11/20 Page 6 of 6 PageID #: 152




 action, but she failed to do so. Accordingly, her claims against Ms. Calhoun and Officer Robinson

 must be dismissed without prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004)

 (holding that "all dismissals under § 1997e(a) should be without prejudice.").

                                          IV. Conclusion


        For the reasons explained above, the defendants’ motion for summary judgment, dkt. [33],

 is granted. Ms. Caudill’s claims against Holley Calhoun and Officer Robinson are dismissed

 without prejudice for failure to exhaust. Final judgment consistent with this Entry and with the

 screening Entry issued on November 20, 2019, dkt. [18], shall now issue.

        IT IS SO ORDERED.




            Date: 6/11/2020




 Distribution:

 CATINA CAUDILL
 11085 W. Georgetown Rd.
 Columbus, IN 47201

 Rosemary L. Borek
 STEPHENSON MOROW & SEMLER
 rborek@stephlaw.com

 James S. Stephenson
 STEPHENSON MOROW & SEMLER
 jstephenson@stephlaw.com
